Title: To John Adams from D.C. Ballard, 17 April 1819
From: Ballard, D.C.
To: Adams, John


				
					Respected Sir,
					Boston April 17. 1819
				
				We respectfully beg leave to ask your notice of the enclosed bill—as agents for Mr Niles, we can safely vouch for its correctness; you will observe it bears date in March 1818 and is receipted. As we did not observe, untill our attention was directed to it by Mr N., that your bill for 13th. vol of “Niles’ Register”, forwarded to us in March 1818 still remained unpaid in our hands, it may be considered necessary, to explain how this omission occurred. When Mr Niles sent the enclosed bill, he remarked, that as but little time would elapse before he should be enabled to forward volume 14 & general index, with bills of same, he thought it best this should be retained by us till the receipt of the other, in order that they might be presented together; but on presentation of the subsequent one this was omitted. Although sorry that our neglect has given us occasion for thus troubling you, yet we should do ourselves injustice, were we not to take advantage of it to express our highest veneration for the coadjutor of Washington, Hancock & others, whom by the grace of God it has been your happiness to survive, to see your country advanced to glory, her sons enjoying prosperity & yourself reaping a rich reward in the gratitude & esteem of your countrymen.The warmest wishes for your health & happiness are tendered by / Your Obt. Serts
				
					Ballard & Wright
				
				
			